DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-20 are objected to because of the following informalities: at line 1 respectively “ A method of for operating” is unclear. Apparently it should be “A method for operating”.  Appropriate correction is required.
Claims 19, 20 , line 10 respectively, apparently there is a period after the word “vehicle” that should be changed to a semi-colon since the period indicates the end of the claim.
Claim 20, line 17, the word “vison” apparently should be - - vision—Appropriate correction is required.



Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-14,  16-20, the claim language is ambiguous, as the statement “a passenger carrying automated guided vehicle” a passenger does not carry the vehicle. Though it is understood the guided vehicle is for carrying a passenger. It therefore makes the claim ambiguous.
Claim 15 is also rejected for incorporating the deficiencies of its base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (EP 2 151 097 B1).
Regarding claims 1, 17 Davis et al. disclose a passenger carrying automated guided vehicle used for entertainment purposes, the automated guided vehicle being propelled by at least one electric motor, wherein the automated guided vehicle comprises at least one capacitor as a power source for the at least one electric motor (See paragraph 0009; Figs. 4, 7-8) (Though Davis et al. do not specifically disclose the vehicle is used for entertainment purposes; it discloses energy capture for an industrial vehicle therefore the industrial vehicle is obviously used for an entertainment vehicle purpose).
Regarding claim 2, Davis et al. disclose wherein the passenger carrying automated guided vehicle further comprises a charging module for charging the at least one capacitor (See paragraph 0009).  
Regarding claim 3, Davis et al. disclose wherein the passenger carrying automated guided vehicle further comprises charging contacts for electrically contacting to an external charging station, in particular wherein the charging contacts are sliding contact for connecting to a charging rail, or alternatively wherein the passenger carrying automated guided vehicle further comprises contactless charging means for contactless transferring energy from an external charging station (See paragraph 0010, 0019).
Regarding claim 6, Davis et al. disclose a passenger carrying automated guided vehicle wherein the at least one capacitor is in a removable assembly, in particular wherein the removable assembly is implemented as a capacitor-based power module built into a sealed enclosure and constructed as a swappable cassette (See paragraph 0009; considered as a power module being easily exchangeable).  
Regarding claim 9, Davis et al. disclose a passenger carrying automated guided vehicle whereby the motor feeds regenerative braking currents directly back into the capacitor (See paragraph 0020).  
Regarding claim 10, Davis et al. disclose a passenger carrying automated guided vehicle, wherein the automated guided vehicle further comprises one or more safety isolation units configured to disconnect the capacitor from both a charging system input and a motor controller DC bus output. (See paragraph 0023, 0039).
Regarding claim 11, Davis et al. disclose a passenger carrying automated guided vehicle comprising a capacitor-based power module, such power module incorporating a series load for limiting inrush current to the motor controllers and/or a residual motor controller power discharge resistor for depleting the motor power (See paragraph 0039-0041).
Regarding claim 12, Davis et al. disclose a passenger carrying automated guided vehicle wherein the automated guided vehicle comprises a capacitor-based power module utilizing an "isolated terra" earthing system and further comprises an Insulation Monitoring Device (See paragraph 0047).
Regarding claim 13, Davis et al. disclose a passenger carrying automated guided vehicle wherein the automated guided vehicle comprises a capacitor-based power module incorporating an integral switched mode power supply converting high voltage down to low voltage for control and safety monitoring functions and power, additionally the automated guided vehicle further comprising an uninterruptable power supply (UPS) for providing back up power for the safety and control functionality in the event of a switched mode power supply failure, wherein the uninterruptable power supply preferably is charged by the integral switched mode power supply with the low voltage (See paragraph  0067, 0069, 0077-0078).
Regarding claim 14, Davis et al. disclose an automated guided vehicle wherein the AGV is configured to run in at least a first operational mode, performing tasks in the first operational mode, and in a second operational mode, performing tasks in the second operational mode that are different to tasks performed in the first operational mode (See paragraph 0013) (it is known for the AGV for being implemented for different scenarios) .  


Claims 4-5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (EP 2 151 097 B1) in view of Bergendorff (WO 2016167712).
Regarding claims 4-5, 15, Davis et al. disclose (a capacitor 18 is a high capacity super-capacitor or ultra-capacitor; See paragraph 0019) and also discloses wherein the automated guided vehicle further comprises a converter for converting the electrical energy delivered by the at least one capacitor to supply the electrical motor with the level of electrical energy as a function of the actual voltage of the at least one capacitor and the energy demand of the electrical motor to deliver a commanded speed and respective torque (See paragraph 0027-0028); but do not specifically disclose wherein the at least one capacitor is charged up to essentially 690 Volts, in particular wherein the at least one electric motor is a motor specified for a nominal voltage of essentially 400 Volts, in particular wherein the capacitor feeds power directly to the DC inputs (DC bus) of the motor controller. In an analogous art,  Bergendorff discloses the different range capacitor is charged (See paragraph 0041, 0042 converting energy) (the 400 Volts or 690 Volts is considered trivial since these voltages may be reached by connecting many capacitor cells together). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Davis et al. with that of Bergendorff by charging the capacitor to an essential voltage in order to perform regular tasks in transportation. 


Claims 7-8, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (EP 2 151 097 B1) in view of Redmann Jr. et al. (U.S. Patent No. 7,890,228).
Regarding claims 7, 16, 18, Davis et al. disclose a passenger carrying automated guided vehicle but fail to specifically disclose that the automated guided vehicle being operable to follow a path over a floor from a start point (A) to an end point (B) which the automated guided vehicle is intended to travel, the automated guided vehicle further being operable on a return path back from the end point (B) to the start point A to frequent a charging station (C) for recharging the at least one capacitor at the charging station (C).  In an analogous art, Redmann Jr. et al. disclose the automated guided vehicle being operable to follow a path over a floor from a start point (A) to an end point (B) which the automated guided vehicle is intended to travel, the automated guided vehicle further being operable on a return path back from the end point (B) to the start point A to frequent a charging station (C) for recharging the at least one capacitor at the charging station (C) (See col. 3, lines 38-51 predetermined paths; col. 3, lines 53-col. 4, line 20 rechargeable power source). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Davis et al. with that of Redmann Jr. et al. to follow a path of intended travel and recharging a capacitor in order to control and monitor a condition of the vehicle and a state of charge of the power source.
Regarding claim 8, Redmann Jr et al. disclose  wherein the automated guided comprises a charge control module for measuring a remaining capacity of the capacitor, compare the measured capacity with a pre-defined value that indicates the minimum capacity needed for a AGV to complete at least a tour from the start point (A) to the end point (B), and from the end point (B) to a charging station (C) and when the charge control module finds that the measured remaining capacity is below the pre-defined capacity, the charge control module initiates to guide the AGV to the charging station (C) (See col. 4, line 62-col. 5, line 6) (guiding an AGV to the charging station when needed is known; col. 6, lines 62-67). 
Regarding claims 19, 20, Davis et al. and Redmann Jr. et al. disclose a method for operating a passenger carrying automated guided vehicle by measuring the remaining capacity of the capacitor of the passenger carrying automated guided vehicle; comparing the measured remaining capacity of the passenger carrying automated guided vehicle with a pre-defined value; in case the measured remaining capacity of the capacitor of the passenger carrying automated guided vehicle is below the pre-defined threshold causing the passenger carrying automated guided vehicle to travel to a charging station for recharging the capacitor of the passenger carrying automated guided vehicle; operating the passenger carrying automated guided vehicle so that it follows an intended travel path; and causing the safety controller to stop the vehicle in the event that the peripheral sensor fails to detect the radio signal broadcast by the limit defining wire (See above claims as recited for similar limitations). Davis et al. do not specifically disclose providing a radio signal broadcasting limit defining wire embedded in a surface over which the passenger carrying automated guided vehicle is intended to travel. In an analogous art, Redmann Jr. et al. disclose providing a radio signal broadcasting limit defining wire embedded in a surface over which the passenger carrying automated guided vehicle is intended to travel (See col. 4, lines 21-38). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Davis et al. with that of Redmann Jr. et al. to provide a radio signal/wireless signal broadcasting limit defining wire embedded in a surface over which the passenger carrying automated guided vehicle is intended to travel in order to communicate the monitored conditions of the vehicle.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De-Gol (U.S. Pub No.20140358330)  and the other references define general state in the art but not specific to the invention. As De-Gol discloses automated guided vehicles hereinafter referred to as AGVs and specifically to AGVs used for entertainment purposes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661